Citation Nr: 0521304	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  04-07 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals, arthrotomy with degenerative changes and scar, 
medial aspect, right knee, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for left knee patellofemoral syndrome with degenerative 
changes.


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel





INTRODUCTION

The appellant served on active duty from March 1957 to March 
1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2003 and November 2003 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The record reflects that attached to the veteran's 
substantive appeal (VA Form 9) regarding the issue of 
entitlement to an increased rating for his right knee 
disability, received in March 2004, was a statement in which 
the veteran requested a hearing before a VA RO hearing 
officer.  The record reflects that such a hearing was never 
scheduled nor did the veteran withdraw his request for a 
hearing before an RO hearing officer.  

To ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

The RO should place the veteran's name on 
the docket for a local hearing before a 
hearing officer at the RO, according to 
the date of his request for such a 
hearing, and notify the veteran as to the 
time and place of the hearing.

No action is required by the veteran until he receives 
further notice; however, he 


may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


